Citation Nr: 1020262	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-06 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tacoma, 
Washington


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses totaling $3786.55 that were incurred at a 
private hospital between May 3, 2007 and May 4, 2007.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1963 to September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Puget Sound Health Care 
System in Tacoma, Washington, which denied the Veteran's 
claim.


FINDINGS OF FACT

1.  The Veteran is not service connected for any condition 
and does not participate in a rehabilitation program.  

2.  The evidence does not reveal that VA approved a request 
for prior authorization for the medical services in question.

3.  The services provided by Morton General Hospital May 3, 
2007 to May 4, 2007 were not rendered in a medical emergency 
of such nature that delay would have been hazardous to life 
or health.  

4.  The evidence does not support a finding that the nearest 
VA facility was feasibly unavailable such that an attempt to 
use them beforehand would not have been considered reasonable 
by a prudent layperson.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
services provided to the Veteran by Morton General Hospital 
from May 3, 2007 to May 4, 2007 have not been met.  38 
U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 
17.120, 17.1002 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking reimbursement of unauthorized medical 
care provided to him at Morton General Hospital May 3, 2007 
to May 4, 2007.  

In the interest of clarity, the Board will consider certain 
preliminary matters.  The Board will then address the issue 
on appeal and render a decision.\

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA. The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.

The Veteran was not provided with VCAA notice as to his 
medical reimbursement claim.  However, the provisions of the 
VCAA are not applicable in cases, such as this, in which the 
sole issue is reimbursement of medical expenses under Chapter 
17.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  
This is because a request for reimbursement is a not claim 
for a benefit as contemplated by 38 U.S.C. §§ 5100 et seq. 
Cf. Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

The Board further observes that the Veteran has been accorded 
due process.  All records pertaining to the private medical 
treatment at issue are of record.  The Veteran has been 
allowed ample time and opportunity to argue to merits of his 
claim.  He has not requested a Board hearing.

The Board will proceed with its decision.



Legal Criteria - 38 U.S.C.A. § 1728

Under 38 U.S.C.A. § 1728, there is a three-prong test for 
meeting the requirements of entitlement to payment or 
reimbursement for unauthorized medical expenses.  Failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also 
Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton 
v. Brown, 7 Vet. App. 325, 327 (1995)

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected 
disability, or

(2) for a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service- connected disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service- connected disability, or

(4) for any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program and who is medically 
determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (2009); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2009); see also Zimick, supra.


Legal Criteria - The Veterans Millennium Healthcare and 
Benefits Act

To be eligible for reimbursement under the Millennium Act, a 
veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met 
by evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level 
of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the veteran or provider to comply with the provisions of 
that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided (as 
has been discussed above, 38 U.S.C. 1728 authorizes VA 
payment or reimbursement for emergency treatment to a 
limited group of veterans, primarily those who receive 
emergency treatment for a service-connected disability).

See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (2009).

All of these criteria ((a) through (i)) must be met.  See 
Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the 
conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met; Cf. 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased 
rating to be assigned].  In other words, failure to satisfy 
any of the criteria precludes VA from paying unauthorized 
medical expenses incurred at a private facility.


Analysis

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 
1 Vet. App. at 54.

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, it must first be determined whether the services 
for which payment is sought were authorized by VA.  See 38 
U.S.C.A. 
§ 1703(a) (West 2002).  If not authorized, it must be 
determined whether the claimant is otherwise entitled to 
payment or reimbursement for services not previously 
authorized.  See 38 U.S.C.A. § 1728(a) and the Veterans 
Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725; 
see also Hennessey v. Brown, 
7 Vet. App. 143 (1994).

The Veteran is seeking entitlement to reimbursement for 
private medical care rendered to him at Morton General 
Hospital from May 3, 2007 to May 4, 2007.  It is undisputed 
that this hospital is not affiliated with VA.  The Veteran 
has not argued, nor does the evidence suggest, that prior 
authorization for this medical treatment was obtained.

The evidence does not show that the Veteran received medical 
treatment for a service-connected condition or one which was 
clinically determined to be an adjunct condition to any 
service-connected disability, nor does the Veteran so 
contend.  On the contrary, the record shows that the Veteran 
has not established service connection for any disability.  
Furthermore, the record does not reflect that the Veteran was 
participating in a rehabilitation program and was need in 
hospital care or medical services for the reasons set forth 
in 38 C.F.R. § 17.47(i).  Accordingly, reimbursement under 
38 U.S.C.A. § 1728 is not warranted. 

Rather, he argues that he is entitled to reimbursement of 
unauthorized non-VA emergency treatment under the provisions 
of the Veterans Millennium Healthcare and Benefits Act.  The 
Board has therefore considered the Veteran's claims under 38 
U.S.C.A. § 1725.  For the reasons set forth below, has 
determined that the requisite criteria have not been met.

Beginning with criteria (a), it is undisputed that the non-VA 
medical services were provided to the Veteran at a hospital 
emergency department.  As such, the first criteria are 
satisfied.

As to criteria (b), the evidence of record does not support a 
finding that the Veteran was treated for a condition from May 
3, 2007 to May 4, 2007 of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.  Pursuant to 
38 C.F.R. § 17.1002, this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part).

Critically, the medical evidence shows that the Veteran did 
not suffer from acute symptoms of sufficient severity that a 
prudent layperson could reasonably expect the absent of 
immediate medical attention to result in the placing of his 
health in serious jeopardy.  Rather, the medical evidence 
demonstrates that the Veteran's visit to the emergency room 
on May 3, 2007 was for varying abdominal pain which had a 
gradual onset.  Specifically, Morton General Hospital 
emergency records indicate that the Veteran presented at the 
emergency room with a "six day history of right lower 
quadrant pain which is gradually becoming worse.  The pain 
waxes and wanes, varying from sharp/stabbing, to dull, but 
never resolves."  

Emergency room records show that the Veteran presented with 
stable vital signs and was administered computed tomography 
(CT scan) to determine the nature and etiology of his 
abdominal discomfort.  The CT scan of the abdomen and pelvis 
showed an enlarged prostate, cholelithiasis, a moderately 
distended stomach, and degenerative features throughout the 
lumbar spine.  A medical emergency was not identified and the 
Veteran was discharged to home on his regular medications, 
except his codeine prescription was replaced with 
hydrocodone.  

The Board notes that, although the Veteran's prostate 
problems may or may not have been life threatening if not 
treated over time, it was not emergent in the sense that 
urgency in treatment was required.  It is clear that if the 
condition had been immediately life threatening, this would 
be another matter.  See Cotton v. Brown, 
7 Vet. App. 325, 327 (1995) [a medical opinion which stated 
that cardiac "bypass surgery was definitely indicated and 
felt to be indicated on an urgent basis" led the Court to 
conclude that Board decision that an emergency was not 
involved "cannot stand"].  Such is not the case here a 
medical emergency was not identified and the Veteran was 
discharged to home on his regular medications, except his 
codeine prescription was replaced with hydrocodone.  

In sum, the competent medical evidence of record does not 
show that the Veteran received emergent medical treatment on 
May 3, 2007 to May 4, 2007 which was of such a nature that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health.  Inasmuch as this criterion of 
38 C.F.R. § 17.1002 is not satisfied, payment or 
reimbursement cannot be authorized under this provision.  See 
Melson and Zimick, supra.  Failure of criterion (b) is fatal 
to the Veteran's claim and his claim must be denied on this 
basis.  

Although the Veteran's claim fails because criterion (b) is 
not met, the Board will also briefly address criterion (c), 
feasible unavailability.  See Luallen v. Brown, 8 Vet. App. 
92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) [the Board has the fundamental authority to decide in 
the alternative].

As to criterion (c), there is no evidence to suggest that the 
nearest VA facility was feasibly unavailable.  The Veteran 
was not transported to the emergency room by ambulance.  
Moreover, as noted above, the Veteran described his symptoms 
as having a gradual onset of six days.  Certainly, the 
gradual onset of the pain afforded the Veteran plenty of time 
in which to travel to the VA facility.  As such, the evidence 
does not support a finding that the nearest VA facility was 
feasibly unavailable to the Veteran on May 3, 2007.  
Criterion (c) is not met and the Veteran's claim also fails 
on this basis.  Because this criterion of 38 C.F.R. 
§ 17.1002 is not satisfied, payment or reimbursement cannot 
be authorized under this provision.  See Melson and Zimick, 
supra.

Accordingly, for the reasons and bases expressed above, the 
Veteran is not eligible for payment or reimbursement of 
medical expenses for May 3, 2007 to May 4, 2007 pursuant to 
38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725.  The benefits 
sought on appeal are therefore denied.


ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized medical service provided to the Veteran by 
Morton General Hospital from May 3, 2007 to May 4, 2007 is 
denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


